Citation Nr: 1738638	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-43 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her daughters 




ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant had a Board hearing in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran died in April 2012 as a result of presumed recurrent squamous cell carcinoma of the right lung due to or a consequence of advanced stage vascular dementia.

2.  The Veteran's service-connected disabilities were not the principal or a contributory cause of his death.

3.  The Veteran's recurrent squamous cell carcinoma of the right lung did not initially manifest during or soon after service, and is not otherwise related to any non-tobacco-related injury or disease during service.

4.  The Veteran was not diagnosed with PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 11102, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Facts and Analysis

The Veteran's passed away in April 2012.  His death certificate the cause of death as presumed recurrent squamous cell carcinoma of the right lung due to or a consequence of advanced stage vascular dementia.  At the time of this death, the Veteran was service connected for residuals of a palmaris longus tendon injury of the right wrist with scar.  The Veteran stated on a June 1993 compensation claim form that he developed lung cancer due to smoking cigarettes during military service.  Following his death, the appellant filed a claim for entitlement to compensation for cause of the Veteran's death in May 2012.  During the July 2017 Board hearing, one of the appellant's daughters stated that the Veteran talked about transporting deceased soldiers during World War II.  She also stated that the Veteran smoked cigarettes to calm his nerves.  The appellant's representative stated that the Veteran may have had PTSD due to his service and his PTSD caused him to smoke cigarettes.  The appellant reported that the Veteran would tell his stories about his experiences during service while smoking cigarettes.

The Board notes that, to the extent the Veteran's death was caused by tobacco use and that such use may have been related to military service, injury or disease attributable to use of tobacco products during service will not be considered service connected for claims received after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  In this case, the appellant's claim was filed in May 2012 and, therefore, cannot be considered on such a basis.  The Board additionally notes that the Veteran filed a service connection claim for a right lung mass due to tobacco use in March 1997, which was subsequently denied by the RO in January 1998.  In this regard, the appellant is advised that she may file a challenge to that denial on the basis of clear and unmistakable error (CUE) with the RO.  

VA regulations do allow for the deleterious affects of tobacco products to be considered related to service when post-service tobacco use is caused by a service-connected psychiatric condition like PTSD.  VAOPGCPREC 6-2003 (October 28, 2003).  However, the record does not show that the Veteran was ever diagnosed with, or treated for, a psychiatric condition.  In the absence of proof of a present psychiatric disability, the present claim cannot establish service connection for cause of the Veteran's death based on tobacco use due to such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Interpreting the hearing testimony in the most sympathetic manner, the appellant essentially alleges that the Veteran had PTSD as a result of a stressor during service which caused him to use tobacco products after service.  Although the appellant is competent to report symptoms that she thought were indicative of PTSD, as a lay person, she does not have the education, training, and experience to offer a medical diagnosis or an opinion as to the onset or etiology of such a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  See also Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (medical diagnosis is required for establishing service connection for PTSD).

Furthermore, the Board does not find that a medical opinion is warranted in this case as there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is no PTSD diagnosis of record or any indication the Veteran received mental health treatment.  There is solely very limited and speculative lay testimony that cannot serve as passing the threshold to trigger a medical opinion request.  

Thus, the probative evidence of record shows an insufficient basis to relate the Veteran's cause of death to service.  First, there is no indication that the Veteran's sole service-connected disability during his life (right wrist scar) played any role in his death.  Next, there is insufficient evidence, only speculative in nature, that the Veteran may have had PTSD leading to a remote proximate cause chain of events to lead to his death.  Lastly, the disabilities that are shown to have caused his death are not shown to have had onset during, within a year of, or are otherwise related to service.  That is, with the exception of tobacco use, but that theory of entitlement is now precluded by law.  As such, the Board concludes that the preponderance of evidence is against the appellant's claim of service connection for the cause of the Veteran's death and there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  While the Veteran served honorably during World War II and the Board is sympathetic to the appellant's circumstances, the benefit sought is not warranted in this case.



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


